Citation Nr: 1311270	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  07-20 580A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for renal cell carcinoma.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active naval service from August 1951 to August 1955.  He also had service in the U.S. Marine Corps Reserves from June 1960 to June 1963.  Subsequently, the Veteran served in the U.S. Air Force Reserves for various periods until December 1992 with a period of active duty from March 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  


REMAND

The Veteran asserts that he has kidney cancer, identified as renal cell carcinoma, resulting from exposure to environmental hazards during his active service.  Specifically, he states that he drank contaminated drinking water when he was stationed at Kelly Air Force Base (AFB).  The Veteran maintains that his kidney cancer developed as result of the contaminated drinking water.  Thus, he contends that service connection is warranted for renal cell carcinoma.

The evidence of record shows that the Veteran was initially diagnosed with renal cell carcinoma in June 2004, which was over ten years after his separation from service in the Air Force Reserves.  His service records do not reflect any complaints, treatment, or diagnoses pertaining to kidney cancer.

The Veteran's service personnel records document that he had service at Kelly AFB.  His enlistment records for the Air Force Reserves show that he enlisted at Kelly AFB in June 1963.  Additionally, both the Veteran's service personnel and treatment records show that he was routinely stationed at Kelly AFB in the 1980s through his separation from Reserve service in December 1992.  Thus, the official service records place the Veteran at Kelly AFB-the location where he claims his kidney cancer originated.

An aspect of this case is whether service connection is permissible given the Veteran's type of service.  Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  The Veteran's extensive active naval service was from August 1951 to August 1955, which predates his service at Kelly AFB.  Nevertheless, active service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Although the exact dates of the Veteran's ACDUTRA service are unknown, and he does not recall the exact dates, his service personnel records document that he had many days of ACDUTRA during service in the Air Force Reserves, including when he was likely stationed at Kelly AFB.  For instance, records show 105 days of ACDUTRA from June 1963 to June 1968, and 490 days of ACDUTRA from September 1980 to September 1991.  Additionally, a DD Form 214 shows that the Veteran had active duty from March 25, 1991, to April 22, 1991.  In view of this information, if the evidence shows that the Veteran's kidney cancer had its onset during or is otherwise related to his Reserve service, service connection would be permissible as at least some portion of that service would have occurred during ACDUTRA.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a), (c).

The next critical question is whether an event, injury or disease occurred during his service to which his current kidney cancer could plausibly be related.  At a February 2013 hearing before the Board, the Veteran testified that, to his knowledge, contaminated ground water was found when Kelly AFB was closed in the early 2000s.  He stated that a mitigation team was necessary because carcinogens were found in the ground water, including TCE (trichloreothylene), and they are still presently cleaning up the base.  The Veteran indicated that a neighborhood north of Kelly AFB had a high incidence of cancer.  He testified that he was exposed to the contaminated water when he was stationed at Kelly AFB and that he also handles hazardous materials in the performance of his duties.

The Veteran submitted newspaper articles that highlight his contentions and show that the local area residents believe that Kelly AFB is contaminated, particularly the ground water under the base and under surrounding civilian neighborhoods.  Several reports on the matter have been associated with the claims files.  A July 1987 abstract of a report indicates that a test site at Kelly AFB was contaminated with a mixture of organic and inorganic chemicals, including TCE.  A report by the Agency of Toxic Substances and Disease Registry (ATSDR) of the U.S. Department of Health and Human Services shows that TCE was detected in the drinking water from Well 313 and Well 314 at Kelly AFB as early as January 1986, after it was not detected in November 1983.  The report concluded that past exposures from potable use water from the wells were not likely to result in adverse health effects and that there was no apparent public health hazard.  Another report from ATSDR indicates that chemicals were detected in shallow aquifier private wells in 1988, 1996, and 1998 in areas surrounding Kelly AFB.  This included TCE.  The report concluded that exposure to soil at East Kelly AFB is not a public health threat based on the levels of contaminants detected.

This evidence tends to reflect that the Veteran was exposed to some level of TCE and other chemicals from contaminated drinking water during his service at Kelly AFB.  There is likely no manner in which to measure his exact exposure, particularly only during his ACDUTRA dates.  Moreover, although the two ATSDR reports concluded that there is no general public health hazard from the contamination, the Veteran may have been exposed to higher levels of contamination than the general populace given his many years of service at the base and his responsibilities in handling hazardous materials.  Several service personnel evaluation records document that the Veteran prepared hazardous materials at Kelly AFB for worldwide shipment.  These duties included inspecting containers for damage and leakage.  

Regarding a potential relationship between the Veteran's kidney cancer and his service, his treating physician, L.C. Rodriguez, M.D., stated in an October 2006 letter that it is important to recognize that a renal cell carcinoma can take years to decades to develop.  According to Dr. Rodriguez, while the exact etiology of sporadic (non-familial) renal cell cancers had not been determined, exposure to toxic substances may contribute.  Dr. Rodriguez indicated that there is a suggestion that exposure to high levels of TCE is a risk for renal cell carcinoma.  Furthermore, VA has recognized that exposure to chemicals such as TCE may result in kidney problems, particularly in the context of contaminated drinking water at a different military facility (Camp LeJeune).  See Veterans Benefits Administration Training Letter 10-03 (Apr. 26, 2011); Veterans Benefits Administration Fast Letter 11-03 (Jan. 28, 2013).

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has yet to be afforded a VA examination in connection with this claim.  Given that the evidence shows a current disability in renal cell carcinoma, that an event, injury, or disease occurred during service in that the Veteran was exposed to at least some of amount of chemicals such as TCE, and that there is at least an indication that the two may be linked, the Board finds it necessary to remand the claim for a VA examination.  See McLendon, 20 Vet. App. at 81.  In addition to an examination, the prospective examiner should provide an opinion as to whether the Veteran has kidney cancer that had its onset during, or is otherwise related to, his active service.

The Veteran initially represented himself in the prosecution of this claim.  Since July 2007, Disabled American Veterans (DAV) has assisted him and the RO has recognized DAV as the Veteran's representative.  A review of the claims files does not reveal a signed power of attorney appointing DAV as representative.  On remand, the signed power of attorney should be associated with the claims file or the Veteran should be asked to execute a new one.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  The RO or the AMC should associate with the claims file the power of attorney appointing DAV as the Veteran's representative, or have the Veteran execute a new power of attorney.

2.  The RO or AMC should arrange for the Veteran to be scheduled for a VA examination to determine the etiology of his kidney cancer.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.

The examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's kidney cancer had its onset during a period of active duty or ACDUTR or is related to the Veteran's exposure to contaminants at Kelly AFB.

The examiner should consider that Kelly AFB was contaminated with TCE and other chemicals.  Two ATSDR reports concluded that there is no general public health hazard from the contamination.  The exact level of exposure to the Veteran is unknown; however, he was stationed at Kelly AFB for many years and his responsibilities included the handling of hazardous materials.  Additionally, he seems to be credible as to what he describes occurred at Kelly AFB.

The supporting rationale for all opinions expressed must be provided.

4.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claim.  If a benefit sought is not granted to the Veteran's satisfaction, furnish the Veteran and any duly appointed representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)




As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

